Exhibit 10.1

 

APTARGROUP, INC.

2011 STOCK AWARDS PLAN

 

1.  Purpose.  The purpose of the Aptargroup, Inc. 2011 Stock Awards Plan (the
“Plan”) is to promote the long-term financial interests of the Company and its
Affiliates by (a) attracting and retaining personnel, (b) motivating personnel
by means of growth-related incentives, (c) providing incentive compensation
opportunities that are competitive with those of other major corporations and
(d) furthering the identity of interests of participants with those of the
stockholders of the Company.

 

2.  Definitions.  The following definitions are applicable to the Plan:

 

(a)           “Affiliate” means (a) any subsidiary and (b) any other entity in
which the Company has a direct or indirect equity interest which is designated
an “Affiliate” by the Committee.

 

(b)           “Board of Directors” means the Board of Directors of the Company.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)           “Committee” means the Compensation Committee or other committee of
the Board of Directors which, pursuant to Section 3, has authority to administer
the Plan.

 

(e)           “Common Stock” means Common Stock, par value $.01 per share, of
the Company.

 

(f)            “Company” means Aptargroup, Inc., a Delaware corporation, and its
successors.

 

(g)           “eligible employee” means any employee of the Company or an
Affiliate.

 

(h)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(i)            “Market Value” on any date means the closing price of Common
Stock on the New York Stock Exchange on that date (or, if such date is not a
trading date, on the next preceding date which was a trading date).

 

(j)            “participant” means any employee of the Company or an Affiliate
who has been granted an award pursuant to the Plan.

 

(k)           “performance goals” means the objectives established by the
Committee which shall be satisfied or met during the applicable performance
period as a condition to a participant’s receipt of all or a part of a
performance-based award under the Plan. With respect to any award intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code, the applicable performance goals shall be tied to
one or more of the following business criteria, determined with respect to the
Company or any of its Affiliates, divisions or operating units: net sales,
operating income, earnings before interest, taxes, depreciation and amortization
(“EBITDA”), income before income taxes, earnings before interest and taxes, cash
flow measures, return on equity, return on net assets employed or net income per
common share (basic or diluted) for the applicable performance period. If the
Committee desires that compensation payable pursuant to any award subject to
performance goals be “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code, the performance goals (i) shall be
established by the Committee no later than 90 days after the beginning of the
applicable performance period (or such other time designated by the Internal
Revenue Service) and (ii) shall satisfy all other applicable requirements
imposed under Treasury Regulations promulgated under Section 162(m) of the Code,
including the requirement that such performance goals be stated in terms of an
objective formula or standard.

 

(l)            “performance period” means the time period during which the
performance goals applicable to a performance-based award must be satisfied or
met.

 

(m)          “Rule 16b-3” means such rule adopted under the Securities Exchange
Act of 1934, as amended, or any successor rule.

 

(n)           “subsidiary” means any corporation fifty percent or more of the
voting stock of which is owned, directly or indirectly, by the Company.

 

--------------------------------------------------------------------------------


 

(o)           “whole Board of Directors” means the total number of directors
which the Company would have on the Board of Directors if there were no
vacancies.

 

3.  Administration.  The Plan shall be administered by the Compensation
Committee of the Board of Directors or, if directors constituting not less than
seventy percent (70%) of the whole Board of Directors so determine, by another
committee consisting of not less than two (2) members of the Board of Directors.
A majority of the Committee shall constitute a quorum and the acts of a majority
of the members present at any meeting at which a quorum is present, or actions
approved in writing by all members of the Committee, shall constitute the acts
of the Committee.

 

Subject to the limitations of the Plan, the Committee shall have full authority
and discretion: (1) to select participants, (2) to make awards in such forms and
amounts as it shall determine, (3) to impose such limitations, restrictions and
conditions upon such awards as it shall deem appropriate, (4) to approve the
forms to carry out the purposes and provisions of the Plan, (5) to interpret the
Plan and to adopt, amend and rescind administrative guidelines and other rules
and regulations relating to the Plan, (6) to correct any defect or omission or
to reconcile any inconsistency in the Plan or in any award granted hereunder and
(7) to make all other determinations and to take all other actions necessary or
advisable for the implementation and administration of the Plan. Notwithstanding
the foregoing, except for any adjustment pursuant to Section 6(b), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding stock options or SARs or cancel outstanding stock options or SARs in
exchange for cash, other awards or stock options or SARs with an exercise price
that is less than the exercise price of the original stock options or SARs
without the approval of the stockholders of the Company.

 

The Committee’s determinations on matters within its authority shall be final,
binding and conclusive. The Committee may delegate any of its authority
hereunder to such persons as it deems appropriate, except to the extent that any
such delegation will prevent an award from complying with Rule 16b-3 or, in the
case of an award that is intended to constitute “qualified performance- based
compensation” under such Section 162(m) of the Code, from satisfying the
conditions of Section 162(m) of the Code.

 

4.  Shares Subject to Plan.  Subject to adjustment as provided in Section 6(b),
4,400,000 shares of Common Stock shall be available for awards under the Plan,
reduced by the sum of the aggregate number of shares of Common Stock which
become subject to outstanding awards. Any shares of Common Stock that are
subject to awards of stock options or SARs shall be counted against this limit
as one (1) share of Common Stock for every one (1) share of common stock granted
(with the full number of shares of Common Stock subject to an SAR being counted
rather than only the net shares granted). Any shares of Common Stock that are
subject to awards other than stock options or SARs shall be counted against this
limit as three-and-thirty-nine one-hundredths (3.39) shares of Common Stock for
every one (1) share of Common Stock granted. To the extent that shares of Common
Stock subject to an outstanding award granted under either this Plan or any
equity compensation plan previously maintained by the Company on behalf of
employees are not issued or delivered by reason of the expiration, termination,
cancellation or forfeiture of such award (except in the case of an option to the
extent shares of Common Stock are issued or delivered by the Company in
connection with the exercise of a tandem SAR), then such shares of Common Stock
shall again be available under the Plan (using the same formula used to count
the award against the share limit as set forth above). Shares of Common Stock
shall not again be available under the Plan by reason of withholding shares of
Common Stock to satisfy all or a portion of tax withholding obligations relating
to such award or using option proceeds to repurchase shares of Common Stock or
by reason of a participant using shares of Common Stock to pay the exercise
price of stock options or SARs awarded hereunder. Shares of Common Stock
available under the Plan may be treasury shares reacquired by the Company or
authorized and unissued shares, or a combination of both.

 

To the extent required by Section 162(m) of the Code and the rules and
regulations thereunder, the maximum number of shares of Common Stock subject to
all options, SARs and performance-based restricted stock and restricted stock
units that in each case are granted during any calendar year to any person shall
be 500,000, subject to adjustment as provided in Section 6(b).

 

5.  Awards.  The Committee may grant to eligible employees, in accordance with
this Section 5 and the other provisions of the Plan, stock options, stock
appreciation rights (“SARs”), restricted stock and restricted stock units.

 

(a)           Options.

 

(1)           Options granted under the Plan may be incentive stock options
(“ISOs”) within the meaning of Section 422 of the Code or any successor
provision, or in such other form consistent with the Plan, as the Committee may
determine; except that, so long as so provided in such Section 422, no ISO may
be granted under the Plan to any employee of an Affiliate which is not a
subsidiary corporation (as such term is used in subsection (b) of Section 422 of
the Code) of the

 

2

--------------------------------------------------------------------------------


 

Company. To the extent that the aggregate Market Value (determined as of the
date of grant) of shares of Common Stock with respect to which options
designated as ISOs are exercisable for the first time by a participant during
any calendar year (under this Plan or any other plan of the Company, or any
parent or subsidiary) exceeds the amount (currently $100,000) established by the
Code, such options shall constitute nonqualified stock options.

 

(2)           The option price per share of Common Stock shall be fixed by the
Committee at not less than 100% of Market Value on the date of the grant;
provided that if an ISO is granted to any person who, at the time such option is
granted, owns capital stock possessing more than 10 percent of the total
combined voting power of all classes of capital stock of the Company (or of any
parent or subsidiary) (a “Ten Percent Holder”), the purchase price per share of
Common Stock shall not be less than the price (currently 110% of Market Value)
required by the Code in order to constitute an ISO.

 

(3)           Each option shall be exercisable at such time or times as the
Committee shall determine at or subsequent to grant, provided that no option
shall be exercised later than 10 years after its date of grant; provided that if
an ISO shall be granted to a Ten Percent Holder, such option shall not be
exercised later than five years after its date of grant.

 

(4)           An option may be exercised (i) by giving written notice to the
Company specifying the number of whole shares of Common Stock to be purchased
and accompanied by payment therefor in full (or arrangement made for such
payment to the Company’s satisfaction) either (A) in cash, (B) in cash delivered
by a broker-dealer acceptable to the Company to whom the optionee has submitted
an irrevocable notice of exercise, (C) by delivery of previously owned whole
shares of Common Stock (for which the optionee has good title, free and clear of
all liens and encumbrances) having a Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, or (D) a combination of (A) and (C), in each case to the extent set
forth in the agreement relating to the option and (ii) by executing such
documents as the Company may reasonably request. The Committee shall have sole
discretion to disapprove of an election pursuant to clauses (B), (C) or (D),
except that the Committee may not disapprove of an election made by a
participant subject to Section 16 of the Exchange Act. No shares of Common Stock
shall be issued or delivered until the full purchase price therefor has been
paid (or arrangement made for such payment to the Company’s satisfaction).

 

(b)           SARs.

 

(1)           An SAR shall entitle its holder to receive from the Company, at
the time of exercise or settlement of such right, an amount equal to the excess
of Market Value (at the date of exercise) over a base price fixed by the
Committee multiplied by the number of SARs which the holder is exercising or
which are being settled. SARs may be tandem with any previously or
contemporaneously granted option or independent of any option. The base price of
a tandem SAR shall be the option price of the related option. The base price of
an independent SAR shall be fixed by the Committee at not less than 100% of the
Market Value of a share of Common Stock on the date of grant of the SAR. The
amount payable may be paid by the Company in Common Stock (valued at its Market
Value on the date of exercise), cash or a combination thereof, as the Committee
may determine, which determination may take into consideration any preference
expressed by the holder.

 

(2)           Each SAR shall be exercisable at such time or times as the
Committee shall determine at or subsequent to grant, provided that no SAR shall
be exercised later than 10 years after its date of grant.

 

(3)           An SAR may be exercised (i) by giving written notice to the
Company specifying the number of whole SARs then being exercised and (ii) by
executing such documents as the Company may reasonably request. To the extent a
tandem SAR is exercised or settled, the related option will be cancelled and to
the extent the related option is exercised, the tandem SAR will be cancelled.

 

(c)           Restricted Stock.

 

(1)           The Committee may award to any eligible employee shares of Common
Stock, subject to this Section 5(c) and such other terms and conditions as the
Committee may prescribe (such shares being called “restricted stock”). Subject
to the Company’s discretion, each certificate for restricted stock shall be
registered in the name of the participant or a nominee of the Company and
deposited, together with a stock power endorsed in blank if requested by the
Company, with the Company.

 

(2)           There shall be established for each restricted stock award a
restriction period (the “restriction period”) of such length as shall be
determined by the Committee. A restricted stock award may be subject to such
other conditions to vesting, including performance goals, as the Committee shall
establish. Shares of restricted stock may not be sold, assigned, transferred,
pledged or otherwise encumbered, except as hereinafter provided, during the
restriction period. Except for such restrictions on transfer and such other
restrictions as the Committee may impose, the participant shall have all the
rights of a

 

3

--------------------------------------------------------------------------------


 

holder of Common Stock as to such restricted stock; provided, however, that cash
dividends payable on the Common Stock during the restriction period or the
performance period, as the case may be, shall be deferred in accordance with
Section 409A of the Code and shall be subject to the same restrictions as those
on the shares of restricted stock and, if the Committee so determines,
reinvested in additional restricted stock or otherwise invested or accruing a
yield. Upon the lapse of all restrictions on a restricted stock award, the
Company shall deliver to the participant (or the participant’s legal
representative or designated beneficiary) the certificates deposited pursuant to
this Section 5(c)(2).

 

(3)           Except as otherwise provided by the Committee at or subsequent to
the time of grant, upon a termination of employment for any reason during the
restriction period all shares still subject to restriction shall be forfeited by
the participant.

 

(d)           Restricted Stock Units.

 

(1)           The Committee may award to any eligible employee restricted stock
units (“restricted stock units”), subject to this Section 5(d) and such other
terms and conditions as the Committee may prescribe. Upon termination of the
restrictions related thereto, each restricted stock unit shall be converted into
one share of Common Stock.

 

(2)           There shall be established for each restricted stock unit award a
restriction period (the “restricted stock unit restriction period”) of such
length as shall be determined by the Committee. A restricted stock unit award
may be subject to such other conditions to vesting, including performance goals,
as the Committee shall establish. Restricted stock units may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as hereinafter
provided, during the restricted stock unit restriction period. Upon the lapse of
all restrictions on a restricted stock unit award, each restricted stock unit
shall be settled by delivery of one share of Common Stock and the Company shall
deliver to the participant (or the participant’s legal representative or
designated beneficiary) the certificates representing the number of shares of
Common Stock.

 

(3)           Prior to the settlement of a restricted stock unit award, the
holder of such award shall have no rights as a stockholder of the Company with
respect to the shares of Common Stock subject to such award. Holders of
restricted stock units shall not be entitled to dividend equivalents.

 

(4)           Except as otherwise provided by the Committee at or subsequent to
the time of grant, upon a termination of employment for any reason during the
restricted stock unit restriction period all restricted stock units still
subject to restrictions shall be forfeited by the participant.

 

(e)           Qualified Performance-Based Awards.

 

With respect to any award granted under the Plan that is intended to constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code:

 

(1)           In no event shall any participant receive a payment with respect
to any such award if the minimum threshold performance goals requirement
applicable to the payment is not achieved during the performance period.

 

(2)           The Committee retains sole discretion to reduce the amount of or
eliminate any payment otherwise payable to a participant with respect to any
award. The Committee may exercise such discretion by establishing conditions for
payments with respect to awards in addition to the performance goals, including
the achievement of financial, strategic or individual goals, which may be
objective or subjective, as it deems appropriate.

 

(3)           At the time of grant of such an award, the Committee shall, if
applicable, determine a performance period and performance goals to be achieved
during the performance period, subject to such later revisions as the Committee
shall deem appropriate to reflect significant unforeseen events such as changes
in laws, regulations or accounting practices or unusual or non-recurring items
or occurrences (but only to the extent that any revision complies with
Section 162(m) of the Code). Following the conclusion of each performance
period, the Committee shall determine and certify in writing the extent to which
performance goals have been attained.

 

(f)  Deferral of Awards.  A participant may elect to defer all or a portion of
any award in accordance with procedures established by the Committee and in
accordance with Section 409A of the Code. Deferred amounts will be subject to
such terms and conditions and shall accrue such yield thereon (which may be
measured by Market Value and dividends thereon) as the Committee may determine.
Payment of deferred amounts may be in cash, Common Stock or a combination
thereof, as

 

4

--------------------------------------------------------------------------------


 

the Committee may determine. Deferred amounts shall be considered an award under
the Plan. The Committee may establish a trust or trusts to hold deferred amounts
or any portion thereof for the benefit of participants.

 

(g)  Surrender.  If so provided by the Committee at or subsequent to the time of
grant, an award may be surrendered to the Company on such terms and conditions,
and for such consideration, as the Committee shall determine.

 

6.  Miscellaneous Provisions.

 

(a)  Nontransferability.  No award under the Plan shall be transferable other
than (i) by will or the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company or (ii) a transfer of
stock options without value to a “family member” (as defined in Form S-8) if
approved by the Committee. Except to the extent permitted by the foregoing
sentence, each award may be exercised or received during the participant’s
lifetime only by the participant or the participant’s legal representative or
similar person. Except as permitted by the second preceding sentence, no award
shall be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any
award, such award and all rights thereunder shall immediately become null and
void. For the sake of clarity, no award may be transferred by a participant for
value or consideration.

 

(b)  Adjustments.  In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a cash
dividend, the number and class of securities available under the Plan, the
maximum number of shares available for any type of award or for grants to any
person, the number and class of securities subject to each outstanding option
and the purchase price per security, the terms of each outstanding SAR, the
number and class of securities subject to each outstanding award, and the terms
of each other outstanding award shall be appropriately adjusted by the
Committee, such adjustments to be made in the case of outstanding options and
SARs without an increase in the aggregate purchase or similar price; provided,
however, that in the event of a cash dividend, other than a regular cash
dividend, the Committee shall have the discretion to make any or all of the
foregoing adjustments. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive. If any such adjustment would
result in a fractional security being (a) available under the Plan, such
fractional security shall be disregarded, or (b) subject to an award under the
Plan, the Company shall pay the holder of such award, in connection with the
first vesting, exercise or settlement of such award in whole or in part after
such adjustment, an amount in cash determined by multiplying (1) the fraction of
such security (rounded to the nearest hundredth) by (2) the excess, if any, of
(a) the Market Value on the vesting, exercise or settlement date over (b) the
exercise or similar price, if any, of such award.

 

(c)  Tax Withholding.  The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award, payment by the holder of such award of any Federal, state,
local or other taxes which may be required to be withheld or paid in connection
with such award. An agreement relating to an award may provide that (1) the
Company shall withhold cash or whole shares of Common Stock which would
otherwise be delivered upon exercise or settlement of the award having, in the
case of Common Stock, an aggregate Market Value determined as of the date the
obligation to withhold or pay taxes arises in connection with the award (the
“Tax Date”) in the amount necessary to satisfy any such obligation or (2) the
holder of the award may satisfy any such obligation by any of the following
means: (i) a cash payment to the Company, (ii) in the case of an option a cash
payment by a broker-dealer acceptable to the Company to whom the optionee has
submitted an irrevocable notice of exercise, (iii) delivery to the Company of
previously owned whole shares of Common Stock (for which the holder has good
title, free and clear of all liens and encumbrances) having an aggregate Market
Value determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (iv) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered upon exercise or settlement of
the award having an aggregate Market Value determined as of the Tax Date, equal
to the amount necessary to satisfy any such obligation, (v) any combination of
(i) and (iii), in each case to the extent set forth in the agreement relating to
the award; provided, however, that the Committee shall have sole discretion to
disapprove of an election pursuant to clauses (ii) through (v), except that the
Committee may not disapprove of an election made by a participant subject to
Section 16 of the Exchange Act. Shares of Common Stock to be delivered or
withheld may not have an aggregate Market Value in excess of the minimum amount
required to be withheld. Any fraction of a share of Common Stock which would be
required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by the holder.

 

(d)  Listing and Legal Compliance.  The Committee may suspend the exercise or
payment of any award if it determines that securities exchange listing or
registration or qualification under any securities laws is required in
connection therewith and has not been completed on terms acceptable to the
Committee

 

5

--------------------------------------------------------------------------------


 

(e)  Beneficiary Designation.  To the extent permitted by the Company,
participants may name, from time to time, beneficiaries (who may be named
contingently or successively) to whom benefits under the Plan are to be paid in
the event of their death before they receive any or all of such benefits. Each
designation will revoke all prior designations by the same participant, shall be
in a form prescribed by the Company, and will be effective only when filed by
the participant in writing with the Company during the participant’s lifetime.
In the absence of any such designation, benefits remaining unpaid at a
participant’s death shall be paid to the participant’s estate.

 

(f)  Rights of Participants.  Nothing in the Plan shall interfere with or limit
in any way the right of the Company or any Affiliate to terminate any
participant’s employment at any time, nor confer upon any participant any right
to continue in the employ of the Company or any Affiliate for any period of time
or to continue his or her present or any other rate of compensation. No employee
shall have a right to be selected as a participant, or, having been so selected,
to be selected again as a participant.

 

(g)  Amendment.  The Board of Directors, through a resolution adopted by
directors constituting at least seventy percent (70%) of the whole Board of
Directors, may amend the Plan as it shall deem advisable, subject to any
requirement of stockholder approval required by applicable law, rule or
regulation, including Section 162(m) of the Code. No amendment may impair the
rights of a holder of an outstanding award without the consent of such holder.

 

7.  Effective Date and Term of Plan.  The Plan shall be submitted to the
stockholders of the Company for approval and, if approved by the affirmative
vote of a majority of the shares of Common Stock present in person or
represented by proxy at a meeting of stockholders, shall become effective on the
date of such approval. In the event that the Plan is not approved by the
stockholders of the Company, the Plan and any outstanding awards shall be null
and void. The Plan shall terminate ten years after its effective date, unless
terminated earlier by the Board of Directors through a resolution adopted by
directors constituting at least seventy percent (70%) of the whole Board of
Directors. Termination of the Plan shall not affect the terms or conditions of
any award granted prior to termination.

 

As adopted by the Board of Directors on February 23, 2011

 

6

--------------------------------------------------------------------------------